WIEAND, Judge,
dissenting:
Although repeatedly told of his right to be represented by counsel and admonished to “strongly consider” doing so and although financially able to employ counsel, Leon J. Brobst, a businessman, elected to represent himself, with the assistance of two friends, on charges of failing to pay state income taxes. When asked why he had elected to represent *166himself, Brobst said that he had been unable to find an attorney who understood the defense which he wished to present. The majority, relying on cases in which a defendant was unable to afford counsel, holds that Brobst could not elect to represent himself unless a record colloquy demonstrated that he knew the maximum sentence if convicted. In my judgment this is an unnecessary formality under the circumstances of this case; and, therefore, I dissent. I would find the waiver of counsel to be a voluntary, knowing and intelligent act and would affirm the judgment of sentence. See Commonwealth v. Wentz, 280 Pa.Super. 427, 421 A.2d 796 (1980).